Citation Nr: 1105538	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  08-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from 
August 1966 to August 1968.  He received the Combat Infantry 
Badge, among other decorations, for his service.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claim of entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD.

Although, as in the instant case, the veteran's stated claim may 
only seek service connection for PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that such a claim 
"cannot be a claim limited only to that diagnosis, but must 
rather be considered a claim for any mental disability that may 
be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).  In essence, a veteran does not file a claim to 
receive benefits for a particular psychiatric diagnosis that is 
named on a claims form, such as PTSD, but instead makes a general 
claim for compensation for the difficulties posed by the 
veteran's mental condition.  Id.

Additionally, once VA provides a medical examination, due process 
requires that VA notify the veteran prior to the adjudication of 
the claim of any inability to obtain evidence sought, including a 
VA examination with medical opinion.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, VA 
must provide an adequate one or, at a minimum, notify the 
[veteran] why one will not or cannot be provided"); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision"). 

In the instant case, in June 2008, the Veteran underwent a VA 
examination to determine whether the Veteran suffered from PTSD 
and, if so, to determine the etiology and severity of the 
disorder.  The examiner acknowledged that the Veteran met the 
stressor criteria for PTSD and the symptom criteria for re-
experiencing the traumatic event.  The examiner opined, however, 
that the Veteran did not fulfill the symptom criteria for 
persistent avoidance of the stimulus or persistent hyper-arousal, 
and the examiner noted that the Veteran's trauma exposure did not 
cause impairment in social, occupational, or other areas of 
functioning.  The examiner concluded that the Veteran did not 
meet the DSM-IV criteria for PTSD.

The Board finds that the June 2008 VA examiner failed to take 
into account all pertinent evidence of record before rendering a 
decision, and the examiner provided an inadequate basis for the 
opinion.  While the examination report indicates that the VA 
examiner reviewed the Veteran's claims file, the examiner did not 
adequately discuss the evidence of record.  The record indicates 
that the Veteran complained of anxiety, nightmares, and 
difficulty falling or staying asleep both to the VA examiner and 
to Dr. J.B., a private psychiatrist.  The examiner did not 
discuss these complaints of record before determining that the 
Veteran did not suffer from persistent hyper-arousal.  
Additionally, the examiner noted that the Veteran did not fulfill 
the symptom criteria for persistent avoidance of the stimulus.  
This conclusion is not accompanied by a supporting rationale that 
explains how the examiner reached this conclusion.  For these 
reasons, the Board finds the June 2008 examiner's discussion of 
the Veteran's possible PTSD condition to be inadequate.

During the VA examination, the examiner also diagnosed the 
Veteran with a depressive disorder not otherwise specified.  This 
diagnosis is consistent with the Veteran's private treatment 
records from Dr. J.B., which indicate that the Veteran, as of 
December 2007, took three different medications to treat 
depression and anxiety.  The June 2008 examiner did not render an 
etiological opinion for the diagnosed disorder.  As such, the 
Board finds that the June 2008 VA examination is inadequate for 
purposes of determining service connection for the Veteran's 
depressive disorder because it did not address whether the 
Veteran's depressive disorder was incurred in or was due to 
active duty service.  

In light of the inadequacies of the June 2008 VA examination 
report, the Board concludes that a new VA examination is required 
to address two issues.  First, after a full discussion of the 
pertinent evidence of record, the examiner must determine whether 
the Veteran suffers from PTSD, and if so, the examiner must opine 
regarding the etiology and severity of the disorder.  Second, the 
examiner must ascertain the relationship, if any, between any 
current acquired psychiatric disorder, including depressive 
disorder, and the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO must again request that the 
Veteran identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder since his separation 
from active duty.  The RO should 
specifically request any available 
treatment records from Dr. J.B.  

Based on the Veteran's response, the RO 
must attempt to procure copies of any 
records that have not previously been 
obtained from identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; (c) describe any further 
action to be taken by the RO with respect 
to the claim; and give the Veteran an 
opportunity to respond.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a psychological examination 
with a VA examiner of appropriate 
expertise, but not the examiner who 
conducted the June 2008 VA examination.

The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The RO must 
also notify the Veteran that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).

Following a review of this remand 
directive, a complete review of the 
Veteran's claims file, and a psychological 
examination of the Veteran, the examiner 
should:

a.  Provide an opinion whether the 
Veteran currently suffers from PTSD.  
When rendering this opinion, the 
examiner should specifically discuss 
the Veteran's allegations that he 
suffers from anxiety, insomnia, and 
nightmares.  Also, if the examiner 
finds that the Veteran's condition 
does not satisfy a particular PTSD 
axis, such finding must be accompanied 
with a full discussion of the relevant 
evidence of record.  

If the examiner determines that the 
Veteran has a current PTSD disability, 
then the examiner should determine 
whether it is at least as likely as 
not (i.e., a probability of 50 percent 
or greater) that the Veteran's PTSD is 
etiologically related to the Veteran's 
active military service.

b.  For any other diagnosed acquired 
psychiatric disorder, including 
depressive disorder, provide an 
opinion whether it is at least as 
likely as not (i.e., a probability of 
50 percent or greater) that any such 
disorder is etiologically related to 
the Veteran's active military service.  

The examiner must review the Veteran's 
claims file prior to the examination of the 
Veteran.  The examiner's report must 
explicitly state that such review occurred.  
Any indicated studies should be performed, 
and the rationale for each opinion 
expressed must be provided.

3.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the Veteran's claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



